
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1535
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Ms. Harman (for
			 herself and Mr. McKeon) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Honoring the members of the Armed Forces
		  from Los Angeles County and their families for their exceptional service and
		  sacrifice protecting the United States while serving in support of Operation
		  Enduring Freedom, Operation Iraqi Freedom, and Operation New
		  Dawn.
	
	
		Whereas the Armed Forces includes all branches of the
			 military, including the National Guard and Reserves;
		Whereas over 1,800,000 members of the Armed Forces have
			 been deployed in support of Operation Enduring Freedom, Operation Iraqi
			 Freedom, and Operation New Dawn since September 2001;
		Whereas, as of March 31, 2010, 351,726 members of the
			 Armed Forces were deployed in support of such operations;
		Whereas, as of April 30, 2010, 26,701 Californians and
			 6,240 men and women from Los Angeles County were serving in support of such
			 operations;
		Whereas 4,765 Californians and 1,272 women and men from
			 Los Angeles County have been wounded while serving in support of such
			 operations;
		Whereas more than 574 Californians and 108 men and women
			 from Los Angeles County have lost their lives while serving in support of such
			 operations;
		Whereas the women and men of the Armed Forces operate
			 under extreme conditions and often sustain physical and mental injuries that
			 profoundly affect their lives and the lives of their loved ones;
		Whereas many veterans face homelessness in Los Angeles
			 County;
		Whereas members of the Armed Forces from Los Angeles
			 County have been injured and killed defending their country and providing
			 security and stability for the people of Afghanistan and Iraq; and
		Whereas members of the Armed Forces from Los Angeles
			 County have served their country with distinction and honor: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)honors and
			 recognizes the service and sacrifices made by the members of the Armed Forces
			 from Los Angeles County, and that of their families;
			(2)supports
			 continuing efforts to provide for veterans’ college education, vocational
			 training, and opportunities to enter new careers as civilians;
			(3)commends providing
			 wounded troops and their families with the highest quality of medical care and
			 support available;
			(4)supports efforts to prevent and break the
			 cycle of homelessness among veterans;
			(5)encourages all
			 Americans to show support and appreciation for returning troops; and
			(6)expresses the
			 enduring gratitude of the American people to the members of the Armed Forces
			 from Los Angeles County for their service and sacrifice to the United
			 States.
			
